Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
The best available prior art of Kelly (previously on record), Uberuaga (U.S. PGPUB 2021/0256811), and Luciano (U.S. PGPUB 2001/0034260), fails to disclose either singularly, in combination with each other, or in combination with other prior art, the limitations of “receiving an indication, via the one or more user interfaces of the interface system, of a player’s initiation of an attempt to trigger an award of the feature, wherein the indication is received at a time during which the representation of accumulated feature credits displayed on the feature credit meter indicates that less than a number of feature credits necessary for the automatic award of the feature has been accumulated, wherein the representation of accumulated feature credits corresponds with a probability that the attempt to trigger the award of the feature will be successful, and wherein the indication of the player’s initiation of an attempt to trigger an award of the feature comprises receiving an indication of a player’s touch or gesture in the one or more user interfaces.” For these reasons, the claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on  (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715